Exhibit 10.1

 

[g177781ksi001.jpg]

Trinseo LLC

1000 Chesterbrook Blvd

Suite 300

Berwyn, PA 19312

 

[Date]

 

 

[Director Nominee Name]

[Address]

 

 

Dear Director Nominee,

 

The Nominating and Corporate Governance Committee (NCGC) of Trinseo S.A. (the
“Company” or “Trinseo”) is pleased to proffer you as a candidate to join the
Board of Directors (the “Board”) of the Company at the next available vacancy of
the Board.  Your appointment would take effect at a mutually agreeable date
following the necessary approvals from our Board of Directors.  This Letter
Agreement outlines the terms of your potential appointment to the Board.

 

In connection with your appointment as a member of the Board of Directors, you
will be entitled to:

 

·                  An annual Cash Retainer fee of $90,000, which will be paid
quarterly.

 

·                  An annual Equity Retainer — payable in the form of restricted
stock units (“RSU’s”) equivalent to $90,000 in value which will fully vest on
the first anniversary of each respective grant date, subject to your continued
service as a member of the Board of Directors.  The first grant of RSUs will be
awarded following your appointment to the Board.  You will receive subsequent
grants annually at the time of the Company’s annual meeting of shareholders.

 

The Company will reimburse you for all reasonable travel expenses that you incur
in connection with your attendance at meetings of the Board of Directors, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

 

As a Director of the Company, the following apply to you:

 

·                  You will receive indemnification as set forth in the
Company’s articles of association.

 

·                  Prior to and after your appointment, you are required to
notify the Company’s legal department of any potential or actual conflicts of
interests that may arise with respect to the Company.

 

·                  You will be subject to Trinseo’s share ownership guidelines
for members of the Board of Directors and for key employees, which stipulate you
are expected to own 5 times your annual cash retainer in Trinseo stock within 5
years from the date you become a Board member.

 

--------------------------------------------------------------------------------


 

We hope that you are interested in this potential opportunity to join the
Company’s Board of Directors and serve on various committees.  Please note that
the Company’s committee structure is overseen by the NCGC and subject to Board
approval.  If you join the Company’s Board of Directors, the NCGC will review
with you potential committee assignments.

 

Please indicate your agreement with these terms and accept this conditional
offer by signing, dating and returning this letter to Marilyn Horner, SVP Human
Resources.

 

Yours very truly,

 

 

 

 

Christopher Pappas, President and CEO & Chairman of NCGC

 

Cc: [Names of Nominating and Corporate Governance Committee Members]

 

 

I have read, understand and accept this conditional offer to join the Trinseo
S.A. Board of Directors:

 

 

 

 

 

[Director Nominee]

 

Date

 

2

--------------------------------------------------------------------------------